FILED
                                                                               Feb 21, 2019
                                                                              10:55 AM(CT)
                                                                            TENNESSEE COURT OF
                                                                           WORKERS' COMPENSATION
                                                                                  CLAIMS




           TENNESSEE BUREAU OF WORKERS' COMPENSATION
          IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                           AT NASHVILLE

Thomas Gilbert,                              )   Docket No. 2018-06-1685
           Employee,                         )
v.                                           )
United Parcel Service, Inc.,                 )   State File No. 33590-2016
            Employer,                        )
And                                          )
Liberty Mutual Insurance Company,            )   Judge Kenneth M. Switzer
            Carrier.                         )


          COMPENSATION HEARING ORDER GRANTING BENEFITS


       The Court held a compensation hearing on February 12, 2019. The issues were
whether Thomas Gilbert sustained a compensable aggravation of a preexisting condition
at work for United Parcel Service, and if so, his entitlement to permanent partial
disability benefits. For the reasons below, the Court holds that Mr. Gilbert's injury is
compensable and he is entitled to permanent partial disability benefits totaling $3 8,61 0,
which represents a permanent impairment of ten percent to the body as a whole.

                                    History of Claim

      Mr. Gilbert works as a driver delivering packages for UPS. He argued he suffered
an aggravation of a preexisting degenerative condition. Specifically, he argued that his
knee healed from a previous surgery related to a work injury, but frequent climbing into
his work truck and walking hastened his need for a total knee replacement.

       Mr. Gilbert sustained a work-related injury to his left knee in May 2011. Dr.
David Moore, the authorized treating physician, performed an arthroscopic partial medial
meniscectomy and chondroplasty and released him to work in October 20 11. The parties
entered into a settlement agreement providing lifetime medical benefits for the injury.
Mr. Gilbert continued to receive authorized care from Dr. Moore. His knee improved
over time, and he stopped seeing Dr. Moore in 2012.


                                            1
       Mr. Gilbert testified he had no problems with his left knee in 2013 and 2014, but
in 2015, he began experiencing pain in his knee when climbing into the truck. Once the
pain intensified, he returned to Dr. Moore in July 2015.

       In January 2016, Dr. Moore recommended a total knee replacement and referred
Mr. Gilbert to his partner, Dr. Gregory Raab, an arthroplasty specialist. Dr. Moore noted
at that visit, "My impression is that his [need] for a total knee arthroplasty is directly
related to his meniscal injury." Ex. 2 at 11. Dr. Raab saw Mr. Gilbert on April22, 2016,
noting he "works as a Driver at UPS" and his history of surgery, concluding:

       [Mr. Gilbert] had been doing reasonably well until more recently, and over
       the last several months has had significant increase in his symptoms with
       pain worsening, both medially and anteriorly with stairs. He describes now
       the pain is constant. He has difficulty walking. He has difficulty with
       stairs, which is challenging given the patient's job as a UPS driver, where
       he is constantly in and out of his vehicle loading and unloading.

!d. at 12. Dr. Raab agreed the surgery was necessary and performed it a few months
later. Mr. Gilbert returned to his full-time, regular work duties in January 2017.

        Mr. Gilbert testified at the compensation hearing that he climbs into his work truck
approximately 150 to 200 times per day, five days per week, stepping up approximately
eighteen inches. He previously testified that the number of times he climbs into the truck
is 150 to 160 times daily. For its part, UPS offered the testimony of Erik Robling, Mr.
Gilbert's supervisor, who stated the distance from the ground inside UPS's garage to the
first step was fifteen inches. Mr. Gilbert conceded that his measurement was an
"estimate." Mr. Gilbert said he stepped up into the truck using his left leg first until he
began experiencing left-knee pain in 2015. He explained, "Because of the problems I
was having, I switched from starting with my left knee to stepping in with my right leg to
take the pressure off that left leg."

       Mr. Gilbert sought permanent partial disability benefits based on the impairment
rating from his independent medical examiner, Dr. Stephen Neely. In contrast, UPS
relied on Dr. Raab's opinion that the need for a total knee replacement related to the 2011
meniscectomy, and therefore the injury is not compensable.

                  Deposition Testimony on Causation and Impairment

       Both parties offered medical proof by deposition in support of their positions on
medical causation and impairment. Mr. Gilbert submitted the deposition testimony of Dr.
Neely; UPS offered Dr. Raab's deposition testimony.

       With regard to their qualifications, Dr. Neely recently retired for medical reasons

                                             2
from a thirty-year-plus active practice of orthopedics. Previously, he annually performed
about 200 knee replacements. He now provides medical evaluations on a single-visit
basis. Dr. Raab remains actively engaged in orthopedic practice specializing in hip and
knee joint replacement surgery. Both doctors are board-certified in orthopedics. Dr.
Raab participated in a year-long fellowship in joint reconstruction, while Dr. Neely
annually attends a seminar on "current concepts in arthroplasty."

       Dr. Neely reviewed the medical records and saw Mr. Gilbert once. Dr. Raab
performed the knee replacement surgery and saw Mr. Gilbert a total of ten times,
including for surgical procedures. Only the April 2016 visit occurred before the surgery,
and three of the post-surgical visits were with a physician's assistant.

        On the issue of causation, Dr. Raab thoroughly recounted the office notes visit-by-
visit. He concluded his direct examination by saying that the cause of Mr. Gilbert's total
knee replacement was, by more than fifty percent, the 2011 meniscal surgery, considering
all other causes. Ex. 3 at 37-38.

       In a combative cross-examination, Dr. Raab equivocated on his understanding of
the terms "aggravation," "continuous trauma," and "cumulative trauma." !d. at 40-46.
Dr. Raab denied knowing much about what Mr. Gilbert did during the period between his
2011 surgery and the time Dr. Raab saw him. !d. at 50-51. However, Dr. Raab admitted
taking a medical history about Mr. Gilbert's work. !d. at 48-50. Ultimately, Dr. Raab
concluded he could not apply a percentage on any aggravation of Mr. Gilbert's knee
injury because, when he saw Mr. Gilbert, his knee was already bone-to-bone. !d. at 55.
Dr. Raab stated that he could not attribute all of the wear on Mr. Gilbert's knee to his job
"because he had a: life outside of his job too that also contributed to wear." !d. at 65. He
explained, "So I have no way of knowing, as the case with any patient, which part of
wear is contributed specifically to one particular event or cycle or repetitive activity
because they're all the variables in his knee that are wearing regularly [that] are going to
contribute to that." !d. at 66.

       Dr. Neely arrived at a different conclusion. He described his knowledge of Mr.
Gilbert's work activities, especially entering his UPS truck. Ex. 4 at 13-15. Dr. Neely
explained the forces that this action would exert upon the knee. !d. He concluded that
the wear and tear to Mr. Gilbert's knee accelerated with his daily work activities,
specifically concluding that more than fifty-one percent of the need for his knee
replacement surgery was caused by work. !d. at 18-20.

      On the issue of impairment, the doctors also widely varied in their assessments.
Dr. Raab found a zero-percent impairment, while Dr. Neely found a thirty-one percent
impairment. Both ratings were to the lower extremity.

      Dr. Raab testified that, one year post-operatively, he had no concerns about the

                                             3
success of the knee replacement and did not "feel that he needed anything further." Ex. 3
at 32. He placed a zero-percent rating at that time. !d. at 33. He said at the time he rated
Mr. Gilbert's impairment, he was not having any objective problem with the knee except
intermittent tibial band tenderness, which he thought was "a very mild problem." !d. at
90-91. Dr. Raab expressed "some knowledge" of the AMA Guides to the Evaluation of
Permanent Impairment; acknowledged he was not sure of which edition he used; and
stated he read "Chapter 16 that deals with knees." !d. at 66-67. On cross-examination,
he reviewed Table 16-3 of the Guides, Sixth Edition and admitted the Class 0 and 1
columns intersecting with the total knee replacement column are blank. !d. at 70, 79. He
further admitted that he did not measure the range of motion in the right knee when rating
Mr. Gilbert, as recommended in the Guides. !d. at 73. On redirect, Dr. Raab said no
impairment rating for total knee replacements appears in Class 0 or 1 of that chart. !d. at
91. He admitted he had no "specific training" on the Guides. !d. at 79.

        In contrast, Dr. Neely explained his training on how to use the Guides, Sixth
Edition. and his methodology to arrive at Mr. Gilbert's impairment. Ex. 4 at 24-27. He
pointed out that Classes 0 and 1 of Table 16-3 of the Guides provide no impairment
rating rather than a zero rating. !d. at 25. He explained the first section of the Guides for
rating a knee replacement indicates a good result with a default impairment of twenty-
five percent to the lower extremity, while a fair result indicates a default impairment of
thirty-seven percent to the lower extremity. !d. at 26-27. Dr. Neely found characteristics
of both classes in Mr. Gilbert's case and simply "divided the default ratings," in effect
averaging them, to arrive at thirty-one percent impairment to the lower extremity. !d.
Dr. Neely did not convert this rating to the body as a whole. He conceded that he did not
see the x-ray or MRI films but stated they would not change his opinion on Mr. Gilbert's
impairment. !d. at 87.

                        Findings of Fact and Conclusions of Law

        Mr. Gilbert has the burden of proof on all essential elements of his claim. Scott v.
Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18,
20 15). "[A]t a compensation hearing where the injured employee has arrived at a trial on
the merits, the employee must establish by a preponderance of the evidence that he or she
is, in fact, entitled to the requested benefits." Willis v. All Staff, 2015 TN Wrk. Comp.
App. Bd. LEXIS 42, at *18 (Nov. 9, 2015).

                                      Compensability

      The threshold issue is the compensability of Mr. Gilbert's claim. To be
compensable, an injury must arise primarily out of and in the course and scope of
employment. Tenn. Code Ann. § 50-6-102(14) (2018). Mr. Gilbert argued he suffered a
gradual injury, which aggravated a pre-existing condition. The Appeals Board explained,
"[A]n employee can satisfy the burden of proving a compensable aggravation if: (1) there

                                             4
is expert medical proof that the work accident contributed more than fifty percent (50%)
in causing the aggravation, and (2) the work accident was the cause of the aggravation
'more likely than not considering all causes." Miller v. Lowe's Home Centers, Inc., 2015
TN Wrk. Comp. App. Bd. LEXIS 40, at *13 (Oct. 21, 2015).

       To determine compensability, a "trial judge has the discretion to determine which
testimony to accept when presented with conflicting expert opinions." Bass v. The Home
Depot USA., Inc., 2017 TN Wrk. Comp. App. Bd. LEXIS 36, at *9 (May 26, 20 17).
The Court "is allowed, among other things, to consider the qualifications of the experts,
the circumstances of their examination, the information available to them, and the
evaluation of the importance of that information by other experts." !d. When one of
those experts is an authorized treating physician, that expert's opinion is afforded a
presumption of correctness on the issue of causation. Tenn. Code Ann. § 50-6-
102( 14 )(E).

       Here, first considering the doctors' credentials, the Court finds both well qualified.
The fact that Dr. Neely no longer performs joint replacement surgery and Dr. Raab
continues to do so does not sway the analysis. Nor is the Court persuaded, as UPS
contended, that Dr. Raab's fellowship places him in a superior position over Dr. Neely,
who annually attended continuing education in arthroplasty concepts. Both doctors have
extensive training and practical experience, and this factor favors neither physician.

        As for the circumstances of their examinations, Dr. Neely saw Mr. Gilbert once
for an independent medical evaluation, while Dr. Raab's records reflect ten visits over the
course of twenty-two months. In Bass, the Appeals Board cited longstanding law that
"[i]t seems reasonable that the physicians having greater contact with the Plaintiff would
have the advantage and opportunity to provide a more in-depth opinion, if not a more
accurate one." Bass, at *14-15. Here, UPS asserted this places Dr. Raab in a superior
position. However, the Court does not attribute greater weight to Dr. Raab's opinions on
causation or impairment because of the number of visits, three of which were not with
him but his physician assistant. Most of Mr. Gilbert's visits occurred after the
replacement surgery, and the issue before the Court is causation. The causation opinions
of both physicians stand on their own factual premises and relate principally to the
doctors' understanding of Mr. Gilbert's work history and medical history. As for
impairment ratings, they find their validity in how the physicians apply the Guides.

       Notably in this case, Dr. Raab admitted a lack of knowledge about Mr. Gilbert's
work history. However, he maintained his opinion on causation despite being presented
with hypothetical situations based on work activities. In contrast, Dr. Neely reported an
understanding of the work Mr. Gilbert performed and explained how this activity would
create the need for knee replacement surgery. The Court finds Dr. Neely's explanation of
causation and its relatedness to work plausible and more persuasive than Dr. Raab's. Dr.
Raab exhibited argumentative behavior on cross-examination and needless reluctance to

                                              5
admit even obvious facts. In addition, he acknowledged he did not know much about Mr.
Gilbert's work history. Further, the Court is not persuaded that the height of the first step
into the truck-fifteen versus eighteen inches-wholly undermines Mr. Gilbert's credibility
or alters the analysis regarding the wear this caused his left knee.

       As for the information available to the experts, Dr. Neely's report and testimony
revealed that he thoroughly reviewed Dr. Raab's treatment notes, 1 and both physicians
performed at least one complete physical examination, placing them on essentially equal
footing.

       Thus, the Court holds that Mr. Gilbert rebutted the presumption of correctness to
Dr. Raab's causation opinion and proved by a preponderance of the evidence that his
need for knee replacement surgery arose primarily out of and in the course and scope of
his employment. Therefore, UPS shall provide future medical benefits under Tennessee
Code Annotated section 50-6-204(a)(l)(A) with Dr. Raab as the treating physician.

                                       Permanent Partial Disability

       The Court next turns to Mr. Gilbert's entitlement to permanent partial disability
benefits and in particular the disputed impairment rating. Determining which rating to
accept requires use of the sixth edition of the Guides. Tenn, Code Ann. § 50-6-
204(k)(2)(A). The impairment rating assigned by the treating physician is entitled to a
presumption of correctness, which is rebuttable by contrary evidence that satisfies a
preponderance of the evidence. Tenn. Code Ann.§ 50-6-204 (k)(7).

       Here, Dr. Raab's zero-percent impairment rating is entitled to a presumption of
correctness. However, the evidence is overwhelming that the Guides do not provide for a
zero-percent rating for a total knee replacement for several reasons. First, this is clear
from review of Table 16-3 on its face; the box is left open and does not contain a zero.
Second, Dr. Neely explained that this open section under Class 0 and 1 on Table 16-3
indicates the Guides allow for no total knee replacement that is Class 0 or 1. Even Dr.
Raab admitted that Classes 0 and 1 provide no impairment rating.

        Dr. Neely assessed a thirty-one percent rating by averaging the difference between
default ratings for a good result and a fair result on Table 16-3. Much deposition time
involved questioning about Mr. Gilbert's range of motion in the replaced knee, how and
when it was measured, and whether any measurement could be correctly noted because
measurements might differ from day to day. Importantly, no medical evidence explained
that averaging the default ratings was an acceptable method for arriving at an impairment
rating. Likewise no medical evidence explained that averaging was not an acceptable
method.

1
    Dr. Neely did not review the February 5, 2018 office visit notes.

                                                       6
        Regardless, the Court must read the medical depositions as a whole and not as an
either/or proposition. The Court finds that the evidence rebutted the presumption of
correctness afforded Dr. Raab's opinion in a manner that satisfies the preponderance
standard. Under the Guides, Mr. Gilbert retains a permanent impairment as a result of his
total knee replacement. Determination of the impairment rating is a medical, not judicial,
function. The Court must look to the medical testimony for a rating.

         Since Dr. Raab's zero-percent impairment rating did not comply with the Guides,
the Court looks to Dr. Neely's testimony. Dr. Neely testified that, under Class 2 of Table
16-3, Mr. Gilbert had a good result with a functional knee in a good position. He found a
little instability indicated by a clicking sound and felt there was a range-of-motion deficit,
which he believed were Class 3 characteristics. Dr. Neely's cross-examination convinced
this Court that the instability noted by the clicking sound and the range-of-motion deficit
were not sufficient to place Mr. Gilbert in Class 3 or to even find that those Class 3
characteristics existed. Thus, the Court finds that Mr. Gilbert fits into Class 2 of Table
16-3 with a default impairment rating of twenty-five percent to the lower extremity.

       Notably, the Workers' Compensation Law provides that impairment ratings be
assessed as a percentage of the body as a whole. Tenn. Code Ann. § 50-6-204(k)(3). Dr.
Neely did not convert his rating to the body as a whole in his report or deposition. "The
Guidelines having been incorporated into the Workers' Compensation Statute, T.C.A. §
50-6-204(d)(3), the Court can take judicial knowledge of the provisions." Smith v.
Liberty Mut. Ins. Co., No. 01S01-9408-CH-00079, 1995 Tenn. LEXIS 276, at *3 (Tenn.
Workers' Comp. Panel May 31, 1995). 2 This Court takes judicial knowledge of the
Guides and specifically Table 16-10 on page 530, which the Court attaches as an
appendix to this order.

        An application of a conversion chart found in the Guides is not necessarily limited
to a physician's opinion. Simply applied, a twenty-five-percent lower-extremity rating
converts to a ten-percent whole-body rating. Thus, the Court holds that Mr. Gilbert is
entitled to forty-five weeks of disability benefits at the compensation rate of $858 per
week, or $38,610, to be paid in a lump sum. 3 See Tenn. Code Ann. § 50-6-207(3)(A).

       Finally, as the prevailing party, Mr. Gilbert's counsel submitted an affidavit
regarding discretionary costs under Rule 54 of the Tennessee Rules of Civil Procedure.
She outlined costs of $1,000 for Dr. Neely's examination, $1,250 for his deposition fee
and $615.50 for the court reporter fees for his deposition. Counsel also asserted she
believed she paid an additional $1,250 for Dr. Neely for the additional deposition time

2
    Section 50-6-204(d)(3) is now codified as section 50-6-204(k).
3
    The parties stipulated that the applicable compensation rate is the maximum rate.

                                                       7
"used by UPS," but she stated she would verify this. Rule 54.04(2) (20 18) provides
recovery for reasonable and necessary "court reporter expenses for depositions" and
"expert witness fees for depositions." However, Dr. Neely's examination fee is not
recoverable. See Garassino v. Western Express, Inc., No. M20 16-02431-SC-R3-WC,
2018 Tenn. LEXIS 60, at *8-9 (Tenn. Workers' Comp. Panel Feb. 8, 2018). The Court
holds UPS shall pay costs of$1,865.50. As for the "additional deposition time," because
Counsel needed to obtain verification, on the present record, the Court cannot award the
requested amount.

IT IS, THEREFORE, ORDERED as follows:

1.    UPS shall pay Mr. Gilbert permanent partial disability benefits of $38,610. Mr.
      Gilbert's attorney is entitled to a twenty-percent fee of the total award under
      Tennessee Code Annotated section 50-6-226(a)(l). UPS additionally shall pay
      $1,865.50 in costs. Mr. Gilbert's attorney may move the Court for an award of
      additional, verified discretionary costs, unless the parties reach an agreement on
      this issue.

2.    UPS shall provide future medical benefits with Dr. Raab.

3.    UPS shall pay $150 costs to the Court Clerk within five business days under
      Tennessee Compilation Rules and Regulations 0800-02-21-.07 (May 2018).

4.    UPS shall prepare and submit to the Court Clerk a Statistical Data Form (SD2)
      within ten business days of this order becoming final.

5.    Absent an appeal, this order shall become final thirty days after issuance.

      ENTERED February 21, 2019.




                                  Court of Workers' Compensati o Claims




                                            8
                                     APPENDIX 1

Exhibits:
   1. Wage Statement/Record of TTD payments
   2. Composite Medical Records
   3. Deposition ofDr. Raab and exhibits
   4. Deposition of Dr. Neely and exhibits (causation letter in Ex. 8 for identification
       only; excluded by court order granting UPS' motion in limine; see technical record
       #18 below)
   5. Joint Petition and Settlement Agreement
   6. Ms. Mann's Affidavit re Costs
   7. Excerpt of transcript for expedited hearing, July 6, 2016
   8. Photograph of first step below the inside truck deck
   9. Photograph of truck lower step distance to garage floor-tape measure
   10.Photograph oftruck lower step distance to garage floor-yardstick

Technical record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Scheduling Order
   4. Mr. Gilbert's Motion in Limine-impairment opinion
   5. Mr. Gilbert's Motion in Limine-causation opinion
   6. UPS' Motion in Limine
   7. Mr. Gilbert's Pre-Compensation Hearing Statement
   8. Witness List of Defendants
   9. Exhibit List of Defendants
   10. UPS' Pre-Compensation Hearing Statement
   11. Trial Brief of Defendants
   12. Notice of Filing Plaintiff Exhibits
   13. Mr. Gilbert's Motion in Limine-deposition excerpts
   14. Response in Opposition to UPS' Motion in Limine
   15. UPS' Reply to Employee's Opposition to its Motion in Limine to Exclude April
       26, 2016 Letter
   16. UPS' Response to Employee's Motion in Limine to Produce Deposition
       Transcripts
   17. UPS' Response to Employee's Motion in Limine to Exclude the Impairment
       Opinion ofDr. Raab
   18. Order Granting Motion in Limine (Dr. Moore causation letter)
   19. Order Denying Motion in Limine (deposition excerpts)
   20. Order Denying Motion in Limine (Dr. Raab impairment opinion)
   21. UPS' Response to Employee Motion in Limine (causation opinion)
   22. Order on Motion in Limine (Dr. Raab causation opinion)
   23. Agreed Exhibits and Technical Record-Pretrial Order

                                            9
                                                 APPENDIX2

Excerpt from page 530 of the Guides.

    TAILE 16-10
    Impairment Values Calculated From Lower
    Extremity Impairment
                           % lmp•irment
     Whole      Lower        Footlnd      Grut   Lesser
     ,.non     Extremity      Ankle       Toe     Toe
       0          0             0          0       0
    Mild
       1           1            1           8     48
       1           2            3          17     95
I      1           3            4          25
       2           4            6          34
       2           5            7          42
       2                        9
       3           '
                   7           10
                                           50
                                           59
       3
       4
                   •
                   g
                               11
                               13
                                           67
                                           76
       4          10           14         84
       4          11           16         92
       5          12           17         100
       5          13           19
    Moderate
       6          14           20
       6          15           21
       6          16           23
       7          17           24
       7          18           26
       8         19            27
       8         20            29
       8          Z1           30
       9         22            31
       9         23            33
      10         24            34
      10         25            36




                                                          10
                         CERTIFICATE OF SERVICE

       I certify that a copy of the Compensation Hearing Order was sent to these
recipients by the following methods of service on February 20, 2019.

Name                  Certified   Via    Via       Service sent to:
                      Mail        Fax    Email
Constance Mann,                             X      cmann law@msn.com
Employee's Counsel
David Hooper,                                  X   dbooger@hoogerzinn.com
Employer's Counsel




                                        Penny Shr , 'l, Clerk of Court
                                        Court of orkers' Compensation Claims
                                        WC.Cou rtCierk@ tn.gov




                                          11
                                 II
                                  I                                                       'I



                          Compensation Hearing Order Right to Appeal:

     If you disagree with this Compensation Hearing Order, you may appeal to the Workers'
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers'
Compensation Appeals Board, you must:

    1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal," and file
       the form with the Clerk of the Court of Workers' Compensation Claims within thirty
       calendar days of the date the compensation hearing order was filed. When filing the
       Notice of Appeal, you must serve a copy upon the opposing party (or attorney, if
       represented).

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau's
      website or any Bureau office) seeking a waiver ofthe filing fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of lndigency will
      result in dismissal of your appeal.

   3~   You bear the responsibility of ensuring a complete record on appeal. You may request
        from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
        reporter must prepare a transcript and file it with the court clerk within fifteen calendar
        days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
        evidence prepared jointly by both parties within fifteen calendar days of the filing of the
        Notice of Appeal. The statement of the evidence must convey a complete and accurate
        account of the hearing. The Workers' Compensation Judge must approve the statement
        of the evidence before -the record is submitted to the Appeals Board. If the Appeals
        Board is called upon to review testimony or other proof concerning factual matters, the
        absence of a transcript or statement of the evidence can be a significant obstacle to
        meaningful appellate review.

   4. After the Workers' Compensation Judge approves the record and the court clerk transmits
      it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
      party has fifteen calendar days after the date of that notice to submit a brief to the
      Appeals Board. See the Practices and Procedures of the Workers' Compensation
      Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court's
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann.§ 50-6-239(c)(7).
For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
II                                                                                                                      I.
 '                                                                                                                       I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                      800-332-2667

                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ __ _ _ _ _ __                       2. Address: - - - - - - - -- - - --

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - -- - - -- -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - -- - Relationship: - - - - - - -- - - -- -

             - - - - - - - - - - - - - -- --                  Relationship: - - - - - -- - - -- - -

             - - - - - - - - - - -- - -- - - Relationship: - - - -- - -- - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - -- - - -- -

     6. I am employed by: - - - - - - - - - - -- - - -- - - - - - -- - - -- - -

             My employer's address is: - - - - -- - - - -- - - - - - -- - -- - - - -

             My employer's phone number is: - - - -- - - - -- - - - - - -- - - -- - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ __

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are:     ! ~                                                      li
                                                                                  I
                          '

        Rent/House Payment $              per month     Med icai/Dental $ _ _ ___ per month

        Groceries       $           per month           Telephone       $ _ __ _ _ per month
        Electricity     $           per month           School Supplies $ _ _ _ _ _ per month
        Water           $           per month           Clothing        $ _ _ _ _ _ per month
        Gas             $           per month           Child Care      $ _ _ _ _ _ per month
        Transportation $            per month           Child Support   $ _ _ _ _ _ per month
        Car             $            per month
        Other           $           per month (describe:


10. Assets:

        Automobile              $ _ _ _ __
                                                        (FMV) - - - - - - - - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ __
                                                        (FMV) - - - - - - - - - -
        Other                   $ _ _ _ __              Describe:_ _ _ _ __ _ __ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

____ dayof _____________________ , 20_ __




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ _ __




LB-1108 (REV 11/15)                                                                          RDA 11082